DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 03/16/2021, with respect to the previous 35 USC §103 rejections have been fully considered but they are not persuasive. Applicant argues that Kim teaches that Kim’s Chemical Formula 1 requires the presence of both a silyl group and a phenyl substituent in a position corresponding to one of R1-R8.
The examiner agrees that Kim’s Chemical Formula 1 requires both a silyl group and a phenyl substituent, and that Kim teaches that the properties may be improved for compounds having both a silyl group and a phenyl group. The silyl group chiefly increase volume, and thus prevents steric hindrance (see ¶51, as well as ¶¶52-54). Kim teaches that while the phenyl group also provides steric hindrance (ibid.), the phenyl group additionally changes the color purity of the green luminescence (see ¶55); the compound with the phenyl group performs substantially better than a compound without (see Table 1; compare Example 1 to any other example).
However, Cho teaches, in addition to compound PD-50, compound PD-5, which has a phenyl group instead of an alkyl group and therefore, provides a nexus for direct comparison of compounds with a phenyl group and compounds with an alkyl group (see Table 3; compare PD-5 to PD-50; in fact, PD-50 appears to be the same compound as PD-47 in all of the cited references, but that’s neither here nor there). Moreover, both compounds out-perform a compound having neither a phenyl group nor an alkyl group (comparative Compound B). Compared to the compound with neither a phenyl group nor an alkyl group, compounds PD-5 and PD-50 show greener luminescence than comparative compound B (see Table 3).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

PD-5

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

PD-50/PD-47

Hence, Cho suggests the alkyl-substituted compounds are similar to the phenyl substituted compounds, insofar as they exhibit similar emission colors! Additionally, both are sterically bulky groups!
If, then, adding a silyl group to an iridium complex having a phenylpyridine ligand and a phenyl-substituted phenylpyridine ligand is suggested as advantageous by Kim, due to the increase of steric bulk, and an iridium complex having a phenylpyridine ligand and a phenyl-substituted phenylpyridine ligand is similar to a phenylpyridine ligand and an alkyl-substituted phenylpyridine ligand, as shown by Cho, then addition of a silyl group to an iridium complex having a phenylpyridine ligand and an alkyl-substitued phenylpyridine ligand would logically be seen as advantageous for the reasons set forth in Kim, and therefore, that a prima facie case of obviousness exists.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,490,437 B2 in view of Kim, et al., US 2015/0090974 A1. 
Kim teaches compounds (including compound 6, which is the same as Cho’s compound PD-47), and the rationale for modification is the same as detailed in the 35 USC §103 rejections, below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, et al., US 2016/0111644 A1 (support for the cited compounds is found in the FRPR documents, giving the reference an effectively filed date of 10/17/2014), in view of Kim, et al., US 2015/0090974 A1.

Claim 1. Cho teaches a compound (at least compound PD-47):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Cho’s compound is not represented by claimed Formula 1, as it lacks the group −Si(R1)(R2)(R3) on L1.
Kim teaches compounds; like Cho’s compounds, they are useful for electroluminescent devices, and have two phenylpyridine ligands. Kim also teaches heteroleptic compounds having a group −Si(R1)(R2)(R3) on one phenylpyridine ligand (see Chemical Formula P-3), or on both phenylpyridine ligands (see Chemical Formula Q-38). Kim further teaches that the group −Si(R1)(R2)(R3) gives large steric hindrance, and thus, is prevented from triplet-triplet extinction and may realize a device having very excellent life-span and luminous efficiency, as well as decreasing deposition temperature (see ¶51).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a group −Si(R1)(R2)(R3) to Cho’s compound in order to give large steric hindrance, and thus, is prevented from triplet-triplet extinction and may realize a device having very excellent life-span and luminous efficiency.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Wherein M is Ir,
L1 is represented by Formula 2A(1), n1 is 2,
Wherein R1 to R3 are each −CH3,
L2 is represented by Formula 2B(1), n2 is 1,
Wherein R4 to R6 are each −CH3,
Wherein R22 is represented by Formula 9-6.
L1 and L2 are different from each other, and the sum of n1 and n2 is 3.

Claim 2. Modified Cho teaches or suggests the compound of claim 1, wherein the organometallic compound is claimed compound 1.

Claim 3. Cho teaches an organic light-emitting device (see Fig. 1 and ¶¶47-335) comprising:
a first electrode (110),
a second electrode (190),
and an organic layer disposed between the first electrode and the second electrode (150
wherein the organic layer comprises an emission layer (see ¶52)
Cho does not explicitly teach at least one organometallic compounds of claim 1. However, Cho notes the unmodified compounds may be the dopants in combination with a host in the emissive layer (see ¶¶198-286, ¶¶231-232 and ¶283), suggesting the use of the modified compounds for the reasons set forth in the rejection of claim 1, above.

Claim 4. Cho teaches the organic light-emitting device of claim 3, wherein
the first electrode is an anode (see ¶50),
the second electrode is a cathode (see ¶319),
and the organic layer comprises:
a hole transport region disposed between the first electrode and the emission layer, wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, or any combination thereof (see ¶¶143-197), and
an electron transport region disposed between the emission layer and the second electrode, wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof (see ¶287-318). 

Claim 5. The organic light-emitting device of claim 3, wherein the emission layer comprises the organometallic compound (see ¶¶198-286). 

see ¶¶198-286). 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, et al., US 2016/0111663 A1 (support for the cited compounds is found in the FRPR documents, giving the reference an effectively filed date of 10/17/2014), in view of Kim, et al., US 2015/0090974 A1.

The cited reference also teaches compound PD-47, and the rationale is the same as above.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, et al., US 2016/0111664 A1 (support for the cited compounds is found in the FRPR documents, giving the reference an effectively filed date of 10/17/2014), in view of Kim, et al., US 2015/0090974 A1.

The cited reference also teaches compound PD-47, and the rationale is the same as above.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, et al., US 2016/0111665 A1 (support for the cited compounds is found in the FRPR et al., US 2015/0090974 A1.

The cited reference also teaches compound PD-47, and the rationale is the same as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721